MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT OF WILSON COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on January 7, 2015, the cause upon appeal to
revise or reverse your judgment between

Gloria J. Sanchez, Appellant

V.

Wells Fargo Bank, N.A., Appellee

No. 04-14-00251-CV and Tr. Ct. No. CV-03862

was determined, and therein our said Court of Appeals made its order in these words:


       In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellee, Wells Fargo Bank,
N.A., recover its costs of this appeal from appellant, Gloria J. Sanchez.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 18, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00251-CV

                                            Gloria J. Sanchez

                                                      v.

                                      Wells Fargo Bank, N.A.

                   (NO. CV-03862 IN COUNTY COURT OF WILSON COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $10.00    E-PAID          COURY JACOCKS
MOTION FEE                         $10.00    E-PAID          CHRISTOPHER DEEVES
MOTION FEE                         $10.00    E-PAID          CHRISTOPHER DEEVES
REPORTER'S RECORD                 $155.00    PAID            MR. KENNETH ERNEST GRUBBS
INDIGENT                           $25.00    E-PAID          KENNETH E GRUBBS
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          KENNETH E GRUBBS
FILING                            $100.00    E-PAID          KENNETH E GRUBBS
STATEWIDE EFILING FEE              $20.00    E-PAID          KENNETH E GRUBBS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 18, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853